review the court's application of the law to those facts de novo.   Lader v.

                Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).

                            First, Hall claims that counsel was ineffective during the

                juvenile proceedings for failing to appeal the Certification to Adult Status

                Order. We conclude that the district court did not err by denying this

                claim. By pleading guilty to felony charges, Hall waived his challenge to

                the juvenile proceedings.   See Reuben C. v. State, 99 Nev. 845, 846, 673

                P.2d 493, 493-94 (1983) ("[Al challenge to the juvenile proceedings which

                resulted in the filing of felony charges against [the juvenile] is precluded

                by the entry of a plea of guilty to those charges."); see also Powell v.

                Sheriff Clark Cnty., 85 Nev. 684, 687, 462 P.2d 756, 758 (1969).

                            Second, Hall claims that counsel was ineffective during the

                district court proceedings for failing to appeal the judgment of conviction.

                At an evidentiary hearing, Hall testified that he did not request counsel to

                file an appeal or tell counsel he was unhappy with his sentence.         See

                Toston v. State, 127 Nev. „ 267 P.3d 795, 800 (2011) (holding that

                trial counsel has a duty to file a direct appeal when a client requests one

                or when the client expresses dissatisfaction with his conviction and

                sentence). Counsel testified that Hall did not ask him to file an appeal

                and did not give the impression that he wanted to appeal. Counsel further

                testified that he did not believe there were any meritorious issues to raise

                on appeal. The district court determined that Hall failed to demonstrate

                that counsel was ineffective. Because the district court's findings are

                supported by substantial evidence and we agree with the district court's

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                determinations, we conclude that it did not err by denying this claim.

                Accordingly, we

                            ORDER the judgment of the district court AFFIRMED.




                                                              ciLt_tt         J.
                                                  Hardesty


                                                   ,2:›vtal (691"
                                                  Douglas


                                                                              J.



                cc:   Hon. Michelle Leavitt, District Judge
                      Bush & Levy, LLC
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                     3
(0) I 947A